Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 1 of 25 PageID #: 10
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 2 of 25 PageID #: 11
                 Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 PageE-FILED
                                                                      3 of 25| 3/17/2020
                                                                                PageID9:25
                                                                                         #: 12
                                                                                            AM
                                                                                Case Number:
                                                                          CC-03-2020-C-7
                                                                                                    Boone County Circuit Clerk
                                                                                                             CC-03-2020-C-7
                                                                                                         Sue Zickefoose




     Request for Legal Process to be Served by the West Virginia Secretary of State


Please serve the named defendant MARFORK COAL CO, LLC; ET AL
in the attached matter according to the provision of applicable law.



□ §21A-5-17c     Service on non-resident employer & others liable for unemployment comensation payments

                 Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting
□ §29-19-14      contributions from people in this State

  §31D-5-504 &
~ §56-3-13     Service on authorized domestic corporation


□ §31D-15-1510   Service on unauthorized foreign corporation

  §31B-1-111 &
                 Service on authorized domestic or foreign limited liability company
□ §31B-9-906

□ §33-4-12       Service on licensed insurer

  §33-4-13 &
                 Service on unlicensed or unauthorized foreign insurer
□ §33-2-22
  §38-1A-7 &
                 Service on non-resident trustee of a security trust
□ $38-1A-8

□ §46A-2-137     Service on certain nonresidents under WV Consumer Credit and Protection Act

                 Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed
□ $47-9-4        under §47B-10 (see also §56-3-13a, §47B-9-6)

□ §47-9-4        Service on unauthorized foreign limited partnership or LLP

□ §56-3-31       Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer

□ §56-3-31       Service on individual under the long-arm statute because the individual is:

                 □ (1)    Transacting business in this state

                 □ (2)    Contacting to supply services or things in this state

                 □ (3)    Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)

                 □ (4)    Non-support of minor children (pusuant to Lozinski v. Lozinski)

                 □ (5)    Causing injury in this state by breach of warranty

                 □ (6)    Having interest in, using or possessing real property in this state

                 □ (7)    Contracting to insure person, property or risk located in WV at the time of contracting

□ §38-5A-5       Service of suggestee execution as provided for in §38-5A
                   Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 PageE-FILED
                                                                        4 of 25| 3/17/2020
                                                                                  PageID9:25
                                                                                           #: 13
                                                                                              AM
    SUMMONS                                                                       Case Number:
                                                                            CC-03-2020-C-7
                                                                                  Boone County Circuit Clerk
                                                                                           CC-03-2020-C-7
                                                                                       Sue Zickefoose



                                   IN THE CIRCUIT OF BOONE WEST VIRGINIA
                            VINCENT ADKINS; ET AL v. MARFORK COAL CO, LLC; ET AL

Service Type:    Secretary of State - Certified - Including Copy Fee

NOTICE TO:       MARFORK COAL CO, LLC; ET AL, 251 LITTLE FALLS DRIVE, WILMINGTON, DE 19808
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:
J. Zatezalo, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.



SERVICE:
 3/17/2020 9:25:52 AM                          /s/ Sue Zickefoose
                Date                                         Clerk


RETURN ON SERVICE:


 □ Return receipt of certified mail received in this office on
 □ I certify that I personally delivered a copy of the Summons and Complaint to


 □ Not Found in Bailiwick


                Date                                   Server's Signature
                 Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 PageE-FILED
                                                                      5 of 25| 3/17/2020
                                                                                PageID9:25
                                                                                         #: 14
                                                                                            AM
                                                                                Case Number:
                                                                          CC-03-2020-C-7
                                                                                                    Boone County Circuit Clerk
                                                                                                             CC-03-2020-C-7
                                                                                                         Sue Zickefoose




     Request for Legal Process to be Served by the West Virginia Secretary of State


Please serve the named defendant CONTURA ENERGY, INC; ET AL
in the attached matter according to the provision of applicable law.



□ §21A-5-17c     Service on non-resident employer & others liable for unemployment comensation payments

                 Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting
□ §29-19-14      contributions from people in this State

  §31D-5-504 &
~ §56-3-13     Service on authorized domestic corporation


□ §31D-15-1510   Service on unauthorized foreign corporation

  §31B-1-111 &
                 Service on authorized domestic or foreign limited liability company
□ §31B-9-906

□ §33-4-12       Service on licensed insurer

  §33-4-13 &
                 Service on unlicensed or unauthorized foreign insurer
□ §33-2-22
  §38-1A-7 &
                 Service on non-resident trustee of a security trust
□ $38-1A-8

□ §46A-2-137     Service on certain nonresidents under WV Consumer Credit and Protection Act

                 Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed
□ $47-9-4        under §47B-10 (see also §56-3-13a, §47B-9-6)

□ §47-9-4        Service on unauthorized foreign limited partnership or LLP

□ §56-3-31       Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer

□ §56-3-31       Service on individual under the long-arm statute because the individual is:

                 □ (1)    Transacting business in this state

                 □ (2)    Contacting to supply services or things in this state

                 □ (3)    Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)

                 □ (4)    Non-support of minor children (pusuant to Lozinski v. Lozinski)

                 □ (5)    Causing injury in this state by breach of warranty

                 □ (6)    Having interest in, using or possessing real property in this state

                 □ (7)    Contracting to insure person, property or risk located in WV at the time of contracting

□ §38-5A-5       Service of suggestee execution as provided for in §38-5A
                   Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 PageE-FILED
                                                                        6 of 25| 3/17/2020
                                                                                  PageID9:25
                                                                                           #: 15
                                                                                              AM
    SUMMONS                                                                       Case Number:
                                                                            CC-03-2020-C-7
                                                                                  Boone County Circuit Clerk
                                                                                           CC-03-2020-C-7
                                                                                       Sue Zickefoose



                                   IN THE CIRCUIT OF BOONE WEST VIRGINIA
                            VINCENT ADKINS; ET AL v. MARFORK COAL CO, LLC; ET AL

Service Type:    Secretary of State - Certified - Including Copy Fee

NOTICE TO:       CONTURA ENERGY, INC; ET AL, 340 MARTIN LUTHER KING JR., BLVD, BRISTOL, TN 37620
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:
J. Zatezalo, 1358 National Rd, Wheeling, WV 26003

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.



SERVICE:
 3/17/2020 9:25:52 AM                          /s/ Sue Zickefoose
                Date                                         Clerk


RETURN ON SERVICE:


 □ Return receipt of certified mail received in this office on
 □ I certify that I personally delivered a copy of the Summons and Complaint to


 □ Not Found in Bailiwick


                Date                                   Server's Signature
                      Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 7 of 25 PageID #: 16

 Plainiiffz               Vincent Adkins.                                             , elf   Q1   _
                                                                                                       Case Number
 vs
 Dgfgndanij Marfork Coal Company, LLC                                                 ,    gg Q1

                                                    CIVEL CASE INFORMATION STATEMENT
  _     _    _   _
                                                       DDAN(S                         INUATION PA                   U       HQ         d   M   A

       Contura Energy,
      Defendantls Name
                                    Inc.
                                                   W   A
                                                                  V




      340 Martin Luther King Ir. Blvd                                          Days to Answerz              30
                 Adam
                                                              _
      Street

      Brisfol,        TN 37620                                                 Type of Sewicez
      City, Sfziie,     Zip Code
                                                           1IEIQXK11BI-lZ1SZI1IiZilBltZIBZli2l5lZZZ\H1111121
      Al aNaRIrai Resource                 Services5_,_LLC                _

      Deg-2ndantFs Name

      340 Martin Luther King Jr. Bjggl                                _        Days   to   Answer           30
      StreetAdHresH      s

  Bristol,        TN 37620                                                     Type of Servicez        Qenjifiecl   Mail
              State,   Zip Code
                                           liylllszznaznaclnnqninitlnzixnalnxtiiilazggz Ziilzibiilllill-liii
                                W
  Defemianifs Name

                                                                              Days to Answers
  Street Address

                                                                               Type of Servicer
  tiibiy,    State, Zip      Code
                                                                              IIIZ1iZZZZZiiZZ2iiIZ1iZ12

  Defenrianfs Name

                                                                              Days to Answers
  Sireef Address

                                                                              Type of Servicet
 ezry, Stateg Zip            Cede
                                                                                lansszgggggitamztlitlnwuuaz

 ijefeudanfs Nanie

                                                                              Days to Answerz
 Street Address

                                                                              Type of Servieet
            Strife,    Zip C5322
                                     QmazazlzlwznlZwmlnmanaamcngggqaihn-up uumnlunnll-an-unnanansnasgpgeeuggggwmgga


 Deieudanfe Nmiie
                                                                              Days to Answers
 srmef Address
                                                                              Type of Servicez
 CityISfate, Zip          Code
inm1agl2IzB4lX2hitanzlzmz3Q_I2EIlglnlz gnu B255 Iiwigiziiznalsiitianacnzzggla iiiiiiii


 Defealiianfs          Name
                                                                              Days to Answers
 Street Addaess

                                                                              Type of Servicez              H
City, State, Zip Cdiie
                                                                                                             mg
sgi-EZEQEEEQFEZZZ5512552555 SE51Z1211Z525.-QEZZT(ZfEZZEEQQEJJPZQQ                                                          Revision   me   12/2015
                             Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 8 of 25 PageID #: 17




                                              THE CIRCUIT COURT OF BOONE COUNTY,
                                                                                                                                     WEST VIRGINIA
                                         IN

                                VINCENT E. ADKINS,
                                ELISHA ADKINS, his wife,
                                VINCENT M. ADKINS, his son, and
                                BRIELLA ADKINS, his daughter,
                                                Plaintiffs,
                                                                                       CIVIL ACTION NO.

                                                                                       JUDGE_                                          A
                                                                                                                                                                                                                                           _                   ,
                                                                                                                                                                                                                                                                                                                                                                                            _
                                V.


                                MARFORK COAL COMPANY, LLC,                                               ----P-e---j1,-1qe-Ij,-1L--j,tT_zTftlr(w-7LmintlF-
                                                                                                                                                                                                                                                                                             .




                                 a West Virginia corporation,                                                                      1
                                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                                                                                                           1-Z




                                                                                                                                                                                                           kw
                                                                                                                                                                                                  I          ./In       2.Lt
                                                                                                                                                                                                                       gist-L
                                                                                                                                                                                                                                               1-f....E
                                                                                                                                                                                                                                                               -RX
                                                                                                                                                                                                                                                                                                 __

                                                                                                                                                                                                                                               4,
                                                                                                                                                                                                                                                                                       If-1
                                                                                                                                                                                                                                                          /S             5-_._.-..__

                                                                                                                                                                                                                                                                                                                                                                                            4


                                                                                                                                                                                                             i         A I
                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                                                               I                       5
                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                  133,
                                                                                                                                                                                                   ll T
                                                                                                                                                                                                  PW-W_F.._,.-F-0.,-d\M-I
                                                                                                                                                                                                                                                           -


                                                                                                         ._.-..._-...-......-if
                                                                                                                                                                                 \
                                                                                                                                                                                                                                                                                                                                        Racy,-,_..nw-C.--.p,),
                                                                                                                                  il-I17
                                                                                                                                                                                                                                                                                                                                  _,.,._..c_-.--,___....---3

                                                                                                                                                                                                                                                                                                                                                                    --........-..,-.---/I




                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                -_\4-lap--v-0-_-1..




                                 and                                                                                                                                                                                                       5 Air
                                                                                                                                             _,,__...../\-__.-_,..--J




                                                                                                                                                                                                                                                                               ,1...




                                                                                                                                                                                                                                                                   --I

                                                                                                                                                                                                                                                                                                           ......,--n-14-1-n-we




                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                      ,,,..._---......,._...._._..



                                                                                                                                                                        .._...........,.-...-__




                                                                                                                                                                                                                                                                               2-I-I


                                                                                                                                                                                                                                                          -I
                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                             ,,.,.




                                                                                                                                                                                                                                                                                       I



                                                                                                                                   ZTIIT
                                                 A
                                                                                                                                                                                                                                                                                                              I




                                 CONTURA ENERGY INC.,
                                                                                                                                           511.

                                                                                                                                                                                                                                           d__,,..,...r-u--,,-_.-----I


                                                                                                                                                                                                                                     W           i-P rl--V VI                               isl- FF , IO
                                                                                                                                                                                 4-,-_p\/-III-4_v--I-4-\-T-14.,-Au-.-4 --                                                                                                                                      /\
                                                                                                                                                                                                                                           1..-it-All-11
                                                                                                                                                                                                                                                                         -m  I



                                                                                                                                           Dswarm-T
                                 a Delaware corporation,
                                                                                                I

                                                                                                                                                                                                                      a--l
                                                                                                                                                  --  nx,-...                                                                        -..
                                                                                                                                                                                                                                               .-..,--
                                                                                                                                                                                                                          /ii IV.\iT..-..,,_.....--wp--
                                                                                                                                                                                                      if-5 (ff 2\i\5I\-A L-ui-r
                                                                                                                                                                                                        L-H_),C__
                                                                                                                                                                                                                  3-hat-I
                                                                                                                                                                        ,,,,....--..-.----I-A--wnwgn
                                                                                                    -.
                                                                                                                                            __




                                 and

                                 ALPHA NATURAL RESOURCES
                                 SERVICES, LLC,
                                                     Defendants.
                                                                            COMPLAINT
                                                                                                                                                                        Elisha Adkins, Vincent


               L
                                          NOW COMES the Plaintiffs, Vincent E. Adkins,
               E                                                           by and through   their counsel                                                                                                              and pursuant to
                                  M. Adkins and         Briella Adkins,

BORDAS                                                                                 complaint against the Defendants,
--Ann-_                           W.Va. Code 5 23-4-2(e), who              for their

BQRDAS                               Marfork Coal Company, LLC,
                                                                Contura Energy                                                    Inc.,                                                                    and Alpha Natural
ATTORNEYS, PLLC

                                     Resources Services, LLC state as
                                                                      followsz
1358 National Road
Wheeling, WV 26003                                                                                         Vincent M.
t 304-242-841 0

        304-242-3936                       1.        The   Plaintiffs,   Vincent E. Adkins, Elisha Adkins,
f


106 East Main Street
                                                                                                                                  at all times material                                                                                                                                                                                                                                                               and
St. Clairsville,   OH 43950
                                     Adkins and       Briella Adkins, are     and have been,
t       740-695-8141
        740-695-6999
                                                                                  Boone County, West Virginia.
f




526 7th Street
                                     relevant herein, residents of
                                                                   Madison,
\/goundsville,    WV 26041
2        0 4-845-5600
1
        304-845-5604
Dne Gateway Center
120 Ft. Duquesne Blvd.
    3ulte 1800
    iittsburgh.   PA 15222
        412-502-5000
        41 2-709-6343
    I




        aordaslawcom
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 9 of 25 PageID #: 18



                                                                                                        and
           2.        The Defendant, Marfork Coal Company, LLC                      (ul\/larforkv), is


                            times material and relevant herein, a West Virginia
                                                                                limited
   has been, at       all

                                                                  place    of     business        at    370
   liability        company      with     its     principal

                                                                              25209.
   Packsville/1\/Iarfork       Road, Whitesville, Boone County, West Virginia

                    a coal company with operations in West Virginia. The
                                                                         Defendantis
   l\/Iarfork is

                                              West Virginia      is   Corporation Service      Company
   registered -agent for service in

                          West Washington         Street, Charleston,      West Virginia 25302. At
   located at 209
                                                        the Defendant Marfork Coal
   all   times material and relevant to this Complaint,
                                                in operations in       Boone County and Raleigh
   Company, LLC was engaged

   County, West Virginia.
                                                                       (aConturav), is      and has been,
            3.        The Defendant, Contura Energy Inc.
                                                                               with
                                   and relevant herein, a Delaware corporation
                                                                                                          its
    at all times material

                                                  340 Martin Luther King,           Jr. Blvd., Bristol,
    principal place of business at
                                                    operations in West                            Virginia.
    Tennessee 37620. Contura is a coal company with
                             registered agent for service is Corporation
                                                                         Service                  Company
    The Defendantis
                                                   Delaware 19808. At                             all   times
    located at 251 Little Falls Drive, Wilmington,

                          relevant to this Complaint, the Defendant
                                                                    Contura Energr Inc.
    material        and

    was engaged           in operations in    Boone County, West Virginia.
                                                                                            LLC   (aAlpha,,),
               4.     The Defendant, Alpha Natural Resources                    Services,

                                                                                Delaware
    is   and has been, at           all   times material and relevant herein, a

                                                place of business at 340 Martin Luther King,
                                                                                             Jr.
    corporation with          its principal


    Blvd., Bristol,         Tennessee 37620. Alpha          is   a coal company with operations            in

                                                                           service in   West Virginia is
    West Virginia. The Defendantis registered agent for


                                                        2
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 10 of 25 PageID #: 19




  1Corporation Service                                   Company           located at      209 West Washington                Street,


                    Charleston,            West       Virginia 25302. At        all     times material and relevant to this
   p




                                                                  operations                                in Raleigh County,
                    Complaint, the Defendant Alpha was engaged in

           l
                    West Virginia.
                                                                                                                             Vincent
                                                      times material and relevant herein, the
                                                                                                                Plaintiff,
       \
                                    5.     At   all


           r
                    Adkins, was an employee of the Defendants.
                                                                                                                    action against
                                            The incident which gives rise to Plaintiffs, causes of
           ii



                                    6.

                    the Defendants occurred on or about March 18,
                                                                  20 19 at the Horse Creek Eagle

                    1\/line,         located in or near     Naoma, Raleigh County, West Virginia.

                                            The Defendants are              vicariously liable for the actions of their
                l




                                     7.

                                                         Adkinsis supervisors in causing injury to
                     employees, agents, and / or Vincent

                      Vincent Adkins in accordance with W.Va. Code 5
                                                                     28-4-2(d) (2).

                                                                                                            a   verified   statement
                                     8.     Pursuant      to   W.Va. Code Q           23-4-2(d)(2)(C)(i),

                                                                                            of the workplace safety statutes,
                    from a person with knowledge and expertise
                                                          industry safety standards specifically
                    rules, regulations and consensus
                                                              involved in Vincent Adkinsis injuries
                     applicable to the industry and workplace

                             is   attached hereto as Exhibit          1.

                                                                              FACTS
                         A




                                     9.      On    or around      March         18,     2019, the Defendants required the

                                                                                   operator at the Defendants
                                                                                                                                        7

                    11


                             Plaintiff,   Vincent Adkins, to work as a roof bolter
                                                                                    Mr. Adkins, regular job        title   at the Mine
                         1
                             Horse Creek Eagle Mine            (the   u1\/linen).



                     1
                             at that time    was      shuttle car operator.




                                                                                    3
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 11 of 25 PageID #: 20




                                                 18, 2019, While in the process of installing
                                                                                                           permanent
                         10.       On March
        roof support in the H3 Entry of the                      1+1   Section of the Mine, as required by the

  iDefendants, the                        Plaintiff,   Vincent Adkins, received serious, compensable

            injuries to his          head and brain, including              fractures,   when a 53,, T8     roof strap


            rotated with a            drill steel   being used to install said strap and struck Vincent

                                             side of his head.    As a result, the       Plaintiff,    Vincent Adkins,
       Adkins on the                  left

                                                                an epidural hemorrhage
   l




            sustained a fracture of his skull and facial bones,
                                                  of his brain, acute respiratory
       jwith a loss of consciousness, compression

            failure, convulsions,               and a traumatic brain             injury    among       other harmful


       1-
                sequellae.

                          1 1.     The root cause        of Mr. Adkins, injuries             was the Defendants,

                                                               that were outside the scope
            requiring Mr. Adkins to perform roof bolting tasks
                                                                                                           to train the
                         work as a shuttle car operator, and the Defendants,
       if
                                                                             failure
                of his
                                                                                   the roof bolting
                Plaintiff,       Vincent Adkins, on the equipment used to complete
                                                       bolting                    machine and the Joy 1415
                    tasks, including the Fletcher roof

                    continuous mining machine.
                                                                                         in Paragraphs 10       and   11
                          12.       The Defendants, conduct, as described
                                                            to the                        Plaintiff,   Vincent Adkins,
                above, caused serious cornpensable injuries

                    that required in-patient hospitalization.
                                                             LIABILITY
            V




                                                                                                            above, are
                                             allegations contained in Paragraphs
                                                                                                  1-12,
                           13.      The
                1


                    incorporated herein fully by reference.




                                                                        4
                                                                                                                           l
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 12 of 25 PageID #: 21




           14.      Defendants, actions toward the          Plaintiff,   Vincent Adkins, violated

   West Virginia Code Section Q            23-4--2 in multiple respects as described herein.

           15.      At   all   times material and relevant herein, specific unsafe working

   conditions existed in Vincent Adkinsis workplace which presented a high

   degree of risk and a strong probability of serious injury or death, including

   thatz

           A.       there existed a significant likelihood that an untrained roof bolter

                    would be struck         in the head, face         and/ or body during T3 roof

                    strap installationsg

           B.       the Defendants required Vincent Adkins to work a job with which

                    he was unfamiliar and unqualified,                specifically   as a roof bolter

                    operator in      413   Entry of the   til   Section, Without providing Mr.

                    Adkins with the appropriate training, including but not limited                to


                    task training on the equipment used to complete the roof bolting

                    tasks, including the Fletcher roof bolting              machine and the Joy
                -
                    1415 continuous mining machineg

           B.       the Defendants required Vincent Adkins to work as a roof bolter

                    operator in H3 Entry of the                 til    Section Without providing

                    appropriate training, including but not limited to task training on

                    the proper and safe installation of T3 roof strapsg

           C.       the Defendants failed to instruct Vincent Adkins in the particular

                    dangers incident to the roof bolting operations that the

                    Defendants assigned to Mr. Adkinsg


                                                    5
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 13 of 25 PageID #: 22




            D.     the Defendants failed to examine the workplace for hazardous

                   conditions and failed to eliminate the hazard created by assigning

                   an untrained miner           to operate the roof bolting   equipment,

            E.     the Defendants failed to follow the State-approved roof control

                   plan by ordering an untrained miner to operate roof bolting

                   equipment that placed Vincent Adkins and others at risk of

                   serious injury or death,

            F.     the Defendants failed to maintain the Mine in a                manner     that

                    comported with        all   applicable laws   and regulations designed    for


                    the safety of individuals similarly situated to Vincent Adkinsg
                                                                                             and

            G.      potentially in other ways, as yet unknown to the Plaintiffs.

             16.    At   all   times material and relevant herein, and prior to the injuries
                                                                            agents
    to   Vincent Adkins, Defendants, acting by and through their employees,

    and /or representatives, had actual knowledge              of the existence of the specific

   unsafe working conditions and of the high degree of risk
                                                            and the strong

                                                           specific unsafe working
   probability of serious injury or death presented by the

    condition insofar as the Defendants knew, at                  a minimum, that Mr. Adkins,
                                                            the Defendants were
   regular job assignment was shuttle car operator but that
                                                                in the H3 Entry of
    requiring Vincent Adkins to perform-roof bolting operations

   ithe    ill   Section of the Mine, for which Mr. Adkins               was unqualified and
                                                                                      and
    untrained, without warning or instructing Mr. Adkins on
                                                            the health                      safety

                                                             the safe operating
    hazards posed by the installation of the T3 roof straps,

    procedures related to the assigned tasks, the protective
                                                             measures a miner can


                                                      6
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 14 of 25 PageID #: 23
   l




       take against said hazards, and / or the contents of the Mineis hazardous

   communications program.
   1




             17.       At   all   times material and relevant herein, the specific unsafe

       Working conditions described in Paragraph 15 above violated the commonly

       accepted and well-known safety standards within the coal mining industry

       and applicable and          specific state   and      federal safety statutes, rules   and/or

       regulations including, at a minimumz

             A.        30 CFR      5 4-8.7(a)(1)g

             B.        30 CFR 48.7 (a)(2)(i) and     (ii),



             c.        so CFR      4st/(b),

                       so CFR 75.220(a)(1)g
                   Q




             D.

             E.        30 CFR 75.362(a)(1)g

             F.        30 CFR 75.363(a)g

             G.        W.Va. Code Q 22A-2-14,

             H.        W.Va. C.S.R. 5 36-10-16, and

             I.        W.Va. C.S.R. Q 36-21-4.1

             18.       Notwithstanding the Defendants, actual knowledge of the specific

       unsafe working conditions that existed in Vincent Adkinsis workplace, which
                                                                                  or
       presented a high degree of risk and a strong probability of serious injury

       death and violated state and federal safety statutes, rules and / or regulations

       and commonly accepted and Well-known                        safety standards within the coal

       mining industry, the Defendants nevertheless intentionally thereafter exposed




                                                        7      .
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 15 of 25 PageID #: 24



                                                                   through their conduct
   1
           Vincent Adkins to the specific unsafe working condition

  was described above.

                           19.     As a   direct   and proximate    result of the Defendants, exposure of

               Vincent Adkins             to the specific    unsafe working conditions, Vincent Adkins

                                                                        more           described herein.
                   suffered serious, compensable injuries as                   fully


                           20.     The Defendants are         fully liable for   the acts of their respective

                   agents and employees        who were operating within the course and scope of their
           employment and / or agency                       relationships pursuant to the doctrines of

                                           and /or actual     or implied agency or other        common      law or
       A




                   vicarious liability

                   statutory theories of liability.

                                                              fully liable for the severe injuries
                                                                                                   to      Vincent
                                   The Defendants are
                    I




                           21.
                                                                       the misconduct of their
                   Adkins as a result of their own misconduct, through
                                                                                                          of
           ,
                   controlled subsidiaries         and / or subcontractors, and / or through the theories

                   joint   and    several liability, joint venture, or other
                                                                                   common law         or statutory


                   theories.

                                                               DAMAGES
                                                                                                       above, are
                                           allegations contained in Paragraphs
                                                                                              1-21,
                           22.      The

                   incorporated herein fully by reference.

                            23.     As a    direct   and proximate      result of the Defendants, conduct in

                                                                   working conditions, of which
               A
                    exposing Vincent Adkins to specifically unsafe
                                                           Vincent Adkins suffered serious,
                the Defendants had actual knowledge,

               iilcompensable, physical injuries to his head, face, brain,
                                                                           and various other

                                             some    of   which are permanent     in nature.   More    specifically,
                    parts of his body,


                                                                    8
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 16 of 25 PageID #: 25




  if

            the Plaintiff, Vincent Adkins, sustained
                                                                                   a fracture of his skull and facial bones,
                                                                                 of his
                epidural hemorrhage   with  a loss of consciousness, compression
           ian
                                              convulsions, and a traumatic brain injury
       A




            brain, acute respiratory failure,
                                                                                 of the Defendantis conduct as
                        among                other harmful sequellae as a result

   Y
                        described herein.

                                                   As a   direct   and proximate    result of the Defendants, conduct in
                                           24.
                                                                    unsafe working conditions, of which
                            exposing Vincent Adkins to specifically
                                                                  Vincent Adkins has suffered serious,
           Y1
                             the Defendants had actual knowledge,
                                                                     emotional anguish, psychological
                             compensable physical pain, mental and
                                                                    ability to fully function,   enjoy   life   and earn a living.
                                 dainage and a loss of his
           M




                                                                                     result of the Defendants,         conduct in
                                            25.    As a   direct    and proximate
                                                                           unsafe working conditions, of which
                                 exposing Vincent Adkins to specifically
                                                                          Vincent Adkins is reasonably certain
                                 the Defendants had actual knowledge,
                                                                                                         anguish,
                                                                physical pain, mental and emotional
                                 to incur serious, cornpensable
                                                                                                           life and
                                     psychological damage   a loss of his ability to fully function, enjoy
                                                               and
                    i   1




                         V




                5




                                     earn a living in the future.
                                                                                        result of the Defendants,       conduct   in
                             y
                                            26.    As a    direct   and proximate
                                                                                        unsafe working conditions, of which
                                     exposing Vincent Adkins          to specifically

                                                                          Vincent Adkins has lost income and
                                     the Defendants had actual knowledge,

                                     has   lost the capacity to     earn income.
                                                                                        result of the Defendants,       conduct in
                                             27.    As a   direct   and proximate
                                                                                        unsafe working conditions, of which
                                     exposing Vincent Adkins          to specifically
                                 1




                                                                                    9
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 17 of 25 PageID #: 26




                               had actual knowledge, Vincent Adkins            is   reasonably certain
       the Defendants

       to lose      income and the capacity to earn income in the future.

                            As a direct and proximate result of the Defendants, conduct
                                                                                                         in
                28.
                                                                          of which
       exposing Vincent Adkins to specifically unsafe working conditions,
                                                               incurred medical
       the Defendants had actual knowledge, Vincent Adkins has

       expenses for treatment of his workplace            injuries.


                            As a direct and proximate result of the Defendants, conduct
                                                                                                         in
                 29.
                                                                          of which
       exposing Vincent Adkins to specifically unsafe working conditions,

                                had actual knowledge, Vincent Adkins           is    reasonably certain
       the Defendants
                                                             of his workplace injuries.
       to incur medical expenses in the future for treatment

                            As a direct and proximate result of Vincent Adkinsis exposure
                                                                                                         to
                    30.

                                                                     Adkins, has suffered,
        the specific un-safe working condition the Plaintiff, Elisha
                                                                                     support,
        and    is   reasonably certain to continue to suffer, a loss of the society,
                                                           offices, advice, protection,
        comfort, companionship, guidance, services, kindly
                                                                              Adkins.
        care   and assistance provided by the Plaintiff, her husband, Vincent
                            As a direct and proximate result of Vincent Adkinsis exposure
                                                                                                         to
                    31.

                                                                           Vincent M. Adkins, has
        the specific unsafe working condition the             Plaintiff,


        suffered,         and is reasonably certain   to continue to suffer,        a loss of the   society,

                                                             kindly offices, advice,
        support, comfort, companionship, guidance, services,
                                                                      Plaintiff, his father,        Vincent
        protection, care         and assistance provided by the

        Adkins.

                    32.     As a direct and proximate result    of Vincent Adkinsis exposure to

                                                                                    Briella Adkins,     has
        the specific unsafe working condition the
                                                                  Plaintiff,




                                                        10
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 18 of 25 PageID #: 27




   ti




                suffered,      and   is   reasonably certain to continue to suffer, a loss of the society,
                                                                                     advice,
                support, comfort, companionship, guidance, services, kindly offices,
   l




                protection, care          and assistance provided by the      Plaintiff,       her father, Vincent

            Adkins.

                            WI-IEREFORE, the Plaintiffs, Vincent E. Adkins, Elisha Adkins, Vincent

                 M. Adkins and Briella Adkins, respectfully pray that judgment be
                                                                                  entered

            against the Defendants, Marfork Coal Company, LLC, Contura Energy Inc.,

                    and Alpha Natural Resources              Services, LLC, jointly      and     severally, for                an

                    amount    that will    fully, fairly   and reasonably compensate the              Plaintiffs for all


                    the   damages caused by the conduct of the Defendants,            for the costs,            expenses

            and           attorneys, fees incurred in pursuit of this action, for prejudgment                                  and

            ipost-judgment interest, for any other specific or general                   relief       as   may become

                    apparent as this matter progresses and for any such other relief as this Court
        I




                    deems proper.
                                  A TRIAL BY JURY IS DEMANDED QN ALL KSSUES.
                ,

            l




            ti




                                                                  VINCENT E. ADKINS, ELISHA ADKINS,
                                                                  VINCENT M. ADKINS, and BRIE L-
                                                                  ADKINS,   Plaintiffs


                                                                                                                  M.
                                                                  BYI   __,_/7.            t
                                                                                                 _
                                                                        James G. Bor
                                                                                  t




                                                                                                s,I    ,
                                                                                                            q. (H8                  )


                                                                        J. Zac ary Zatezalo Es
                                                                                                                M
                                                                                                            .   (H9             )

                                                                        BORD s at BO RDA L                            In   _
                                                                        1358 National Road
                                                                        Wheeling, WV 26003
                                                                        (304) 242-8410




                                                                   ll
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 19 of 25 PageID #: 28




                                            Brooks West, Esq. (H104-93)
                                            David Dobson, Esq. (412092)
                                            WEST LAW FIRM LC
                                             1201 Jefferson Road
                                             S. Charleston,   WV 25309
                                             (304)   343-9378
                                             Counsel for Plaintijjfs
             Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 20 of 25 PageID #: 29
                                                                                                                                                                                                                                                                             .-.---1-van. spaw-
                                                                                                                                                                                                                                                                             Q/-,1                       11,71- _u
                                                                                                                                                                                          ,,_,._--mu-w



                                                  Jack Spadare
                                                                                                                                       409/W-/-I-_-I
                                                                                                                                                  _
                                                                                                                                                                                              I,--_    -VZT-3                                             Q-Isl                                          1-12. P
                                                                                              __,_
                                                                                                                                                                                                                                                                    w/
                                                                                                                                                                                                                                               .

                                                                                                     I )1                                                                              i-51.3
                                                                                                                                                                                                            15/
                                                                                                                                                                                                                                               ti                                                          1-Vii
                                                                                                                                                                                                                                                                                                         it-.-.
                                                                                                                                                                                                                                                                                                                            V
                                                                                                                                                                                                                                                                                                                                                            __1rg,13



                                                                                                                                                                                                           xii                 LE-.1            l-F____.,Y,....-._f-7...                                                                 _._.e
                                                                                                                                                                                                                                                                                                                                                                       ..._...




                                                                                                                                                                                               _-


                        Mine Safety a HealthlEn-vironmental Consul
                                                                                                                                                                                                           -3
                                                                                                                                                                                         t
                                                                                                                                      511                                                                                                                                                                                       We




                                                                                                                                                                  Fag
                                                                                                                                                                                                                                                                                                                                                                 M
                                                                                                                                                                                                                                                                    if-fl
                                                                                                                                                                                                                                                                             _




                                     Post Office Box 442
                                                                                                                                                                                                                                                                                            Q-rz.-e--_




                                                                                                                                                                                                                                               U1                                                                                                         tt_T
                                                                                                                                                                                                                                                                                                                                     --Mi-ff.T....
                                                                                                                                                                                                                                                       e_g(1_--,_
                                                                                                                                                                                                                                                                                 i5FTfw.-                   _-5-.e1-at-I




                                                                                                                                              _,.-If
                                                                                                                                                                                                                                                                    -ya.-1




                                                                                                                                                                                                                                                                                                           i
                                                                                               __,__,_...._.._.._._-6-145-_flfF




                                                                                                                                                                                                                rLT.1A,-



                                                                                                                                                       W-t73.__.._-

                                                                                                                                                                                                                                    .45-\9.D




                                      Hamlin, WV 25523
                                                                                                                                                                                                                                                                                                                                                     ti




                                                                                                                                      tints



                                                                                                                                  I           I                       ..._..,.._




                                                                                                                                                                                                                                                                             ,_,,_i.,-i
                                                                                                                                                                                                                                                                                     H
                                                                                                                                                                                                                                                   ,.,---              s---F                         -AF                                             9


                                                                                               i
                                                                                                                                                                                                                                                                                                                           it-t-iii
                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                            ct-_
                                                                                                       if and
                                                                                                                                                                                         1-sz.


                                                                                                  ,     _______




                                                                                                                                                                                   V
                                                                                                                                                                                                ,
                                                                                                          1



                                                                        Environmental Investigatiens--Mitilnqw
Office   304-824-3589
                                                                        Mine Accident investigations
Cell   304-590-6447
Email s_padarojackQaol.,com




                                   VERIFIED STATEMENT or JACK SPADARQ
                                                                 the information I have received and the
          Please accept this verified statement as a summary of
          opinions that I have formed thus far with respect to the
                                                                   March 18, 2019 workplace injuries to
          Vincent E. Adkins.

                                                                              Adkins and    have also reviewed
          In forming    my opinions in this case, I have interviewed Vincentincluding but   not limited to the
          all documents reasonably available to the Vincent Adkins,
                                                                            Adkinsis injuries as conducted
          documents generated as a result of the investigation into Vincent
                                                                  and Health Administration.
          by the United States Department of Labor, Mine Safety
                                                                                        a Superintendent of
          Based on      myeducation, training, and experience as a mining engineer,
                                                                                        consultant for labor
           MSI-lA,s National Mine Health 8c Safety Academy and as a mine safety
                                                               involved in mining health and safety on a
           unions, coal companies, and other organizations
                                                               expertise regarding the applicability of the
           national basis, I have extensive knowledge and
                                                                        consensus industry safety standards
           workplace safety statutes, rules, regulations and/or written                                                                                                                                                                            A
           that governed Vincent Adkinsis
                                             workplace and work assignments at the time of his injuries.
                                                                     training, and experience in surface and
           copy of my curriculum vitae, setting forth my education,                                                                                                                                 A
                                                                                hereto as Exhibit     to this
           underground coal mining operations and regulations is attached
           Verified Statement.
                                                                                                           issued
           Based on     my education, training,and experience and review of the records and citations
                                                                found as followsz ()n March 18, 2019,    while  in
           as a result of Vincent Adkinsis injuries, I have
                                                                 in the H3 Entry of the til Section of the Horse
           the process of installing permanent roof support
                                                                         the Plaintiff, Vincent Adkins, received
           Creek Eagle coal mine, as required by the Defendants,                                53,, T3 roof strap
           serious, cornpensable injuries to his head and
                                                             brain, including fractures, when a
                                                                 strap and struck Vincent Adkins on the left side
           rotated with a drill steel being used to install said
                                                                            sustained a fracture of his skull and
           of his hard hat. As a result, the Plaintiff, Vincent Adkins,
           facial bones, an epidural hemorrhage with
                                                            a loss of consciousness, compression of his brain,
                                                                 traumatic brain injury among other harmful
           acute respiratory failure, convulsions, and a
                                                                           the Defendants, requiring Mr. Adkins
           consequences. The root cause of Mr. Adkinsi injuries was
           to perform roof bolting tasks that were
                                                       outside the scope of his work as a shuttle car operator,
                                                                    Vincent Adkins, on the equipment used to
           and the Defendants, failure to train the Plaintiff,
                                                                             bolter and the Joy 1415 Continuous
           complete the roof bolting tasks, including the Fletcher roof
           Miner.


                                                                                                                                                                                           -
                                                                                                                                                                                               4.   I.   -xi               I-5.-.      Ttii/U--_--__,v
                                                                                                                                                                                                                                                                    be



                                                                                                                                                                                                                Exhibit

                                                                                                                                                                                                                                    1
      Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 21 of 25 PageID #: 30




A     number of     specific unsafe   working conditions were the cause of the injuries to, Vincent
                                                                                         an untrained roof
Adkins including, at         a minimum, that there existed a significant likelihood that
bolter would be struck in the head, face and/or body
                                                               during T3 roof strap installationsg the
                                                                            unfamiliar and unqualified,
employer required Vincent Adkins to work a job with which he was
                                                                Section, without providing Mr. Adkins
specifically as a roof bolter operator in it3 Entry of the iii
                                                                     training on the equipment used to
with the appropriate training, including but not limited to task
                                                                          and the Joy 1415 Continuous
complete the roof bolting tasks, including the Fletcher roof bolter
                                                                      bolter operator in H3 Entry of the
Minerg the employer required Vincent Adkins to work as a roof
til Section without providing appropriate
                                              training, including but not limited to task training on
                                                               the employer had not warned Vincent
the proper and safe installation of T3 roof strapsg and
                                                                             operations for which the
Adkins of the safety hazards associated with the roof bolting
Defendants tasked Mr. Adkins.

                                                    resulted in serious injuries to his person, Mr.
In requiring Mr. Adkins to perform the work that
                                                                        written consensus industry
Adkinsis employer violated specific statutes, rules, regulations and/or
                                                     specific unsafe working   conditions set forth
safety standards that were directly related to the
above, including,       at   a   minimums

          1.   30   CPR 5 48.7(a)(l),

          2.   30 can 48.7         (Z1)   (2)   (1)   and   (int


          3.   30   CFR 48.7 (b)g
          4.   30   CFR 75.220 (a) (l)g
          5.   30 CFR 75.362              (a) (1)3


          6.   30 CFR75.363(a)g

          7.   W.Va. Code 22A-2-14,

          8.   W.Va. C.S.R. 36-10-16, and

          9.   W.Va. C.S.R. 36-214.1
                                                                    and opinions contained in the
 I,Jack Spadaro, being first duly sworn, say that the facts of
                                                            stated to be on information and belief,
 foregoing Verified Statement are true, insofar as they are
                                                                  expand n these opinions to the
 and I believe them to be true. I reserve the right to modify or
 extend additional information becomes available


 Datez __           /             /_                    (L                                       ,._

                                                                   L   c   paclaro
  Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 22 of 25 PageID #: 31




STATE OF WEST VIRGINIA
COUNTY OF LINCOLN TO,WIIE                                                                  ,




                      1,                .1.)ea
                           \lLi S1146 Ei-     I       is
                                                                                  nna
                                                 W_, in and for the State of West V11g11Ilia, do
                                                                                    it
                                                                                                                                          _

hereby certify that Jack Spadm-0 known to me to_ be the person whose natme is si gned to the
feregoing writing, beari ng date the I FZ day ofT3e,6. 2019 has this day ackn owledged the                                                                   ,
                                                                                                                                                                 -




same befor 61116.

                     Given under                                                   myhand and seal this t                                 III   clay   of   IDQ Q1   -
                                                                                                                                                                         ,
                                                                                                                                                                             2
                                                                                                                                                                                 Olf-

                                                                                                                                                   tilt
                                                                                                                                                  Notary Public
                                                                                                   4)


My commission expnesi                                                             --
                                                                                                                                                  L     eels
(SEA L)


                                        -J    .-I          _-    I


                                        I,//III                                                     I               A
                                                                                                                              I

                                        ,                                            OFFIIA LSE
                                                                                    NOTARY Puafti
                              I




                                                                         O
          Y4




                                             if
                                                       -14
                                                     qxa                 -2    STATE OF WEST VIRGINIAV
                                                                          5        DEANNA J USTICE
                   31/5551-

                                              75- 41
                                                                            LINCOLN Coum-ussess
                                        2.1                                                     oas omcs
                                                                                               _
                                                                              \
                   \
                                                                                                                                      X
     ..


                                                                         ,,
                    \_
    .4

                         12+                                         \
                                                                                           P.0. BOX 373
    N                                        nun                                        2-mmu N. wv 25523
               n                  ,-.
                                                    ._,.1-      .1
                                                                                   _.
                                                                                          IIEHFB swlemlwr 21,2023                 I
                                                                                                            F   1       .,-
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 23 of 25 PageID #: 32
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 24 of 25 PageID #: 33
Case 2:20-cv-00283 Document 1-1 Filed 04/23/20 Page 25 of 25 PageID #: 34
